DETAILED ACTION
This application is a continuation of U.S. Application No. 16/398,908, now abandoned.
The rejection of claims 1-14 and 16-24 of U.S. Application No. 16/398,908 were affirmed by the U.S. Patent Trial and Appeal Board on April 8, 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-23 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Etzel et al. (US 2012/0029165).
Regarding claims 1, 5, 6, 8-18 and 22, Etzel et al. disclose a method of isolating milk proteins comprising: (a) providing a protein mixture comprising multiple dairy protein species (i.e. milk proteins -[0007], [0027]); and (b) contacting the protein mixture with a negatively charged ultrafiltration membrane molecular weight cutoff of 100 kDa or greater ([0007], [0048]) to obtain a permeate comprising an increased ratio of said protein of interest as compared to said protein mixture (i.e. concentrated -[0007]).     
While Etzel et al. disclose that a negatively charged membrane can be obtained by sulfonation of polysulfone ([0048]), the reference fails to explicitly disclose the negative charge.
Given Etzel et al. disclose a negatively charged membrane obtained by sulfonation of polysulfone, identical to the method of the present invention (see [0046] of published specification), inherently the membrane would display a charge as presently claimed.  
In the alternative, one of ordinary skill in the art would have adjusted, in routine processing, the negative charge of the membrane along with pH and conductivity to achieve the desired protein fractionation.   
Moreover, given Etzel et al. disclose an ultrafiltration process of milk proteins as presently claimed, inherently the ultrafiltration could achieve the hydraulic permeabilities, sieving coefficients and permeate flux as presently claimed.
Regarding claim 2, Etzel et al. disclose all of the claim limitations as set forth above.  Etzel et al. also disclose wherein the milk protein mixture comprises casein ([0032]-[0035]).
Regarding claims 3 and 23, Etzel et al. disclose all of the claim limitations as set forth above.  Etzel et al. also disclose wherein the milk protein mixture may be a whey protein ([0007] – wherein the protein mixture may be a milk protein or a whey protein mixture).  Given Etzel et al. disclose a whey protein mixture as required by step (a) of claim 1, inherently the protein mixture would be at its natural pH and conductivity.
Regarding claim 4, Etzel et al. disclose all of the claim limitations as set forth above.  Etzel et al. disclose wherein they whey protein mixture comprises IgG, IgA, IgM, glycomacropeptide, bovine serum albumin, lactoferrin, lactoperoxidase and lysozyme ([0037]).  
Regarding claim 7, Etzel et al. disclose all of the claim limitations as set forth above.  Etzel et al. disclose wherein the protein mixture comprises GMP, ALA, IgG and BLG ([0009]).
Regarding claims 19-21, Etzel et al. disclose all of the claim limitations as set forth above.  Etzel et al. also disclose adjusting the pH and conductivity of the protein mixture prior to ultrafiltration ([0007]).  
Claim Rejections – res judicata
Claims 1-23 are rejected under grounds of res judicata.  The Patent Trial and Appeal Board affirmed the rejection of claims 1-14 and 16-24 in the parent application, U.S. Application No. 16/398,908.  The instant claims correspond to claims 1-14 and 16-24 of U.S. Application No. 16/398,908 with the exception of the requirement that the ultrafiltering results in “permeate flux (Jv) at least 6-fold higher than when conducting ultrafiltration of milk serum using a neutral 10 kDa membrane.”  While this is a new limitation, it involves the same issue, i.e. inherency, as the previously claimed properties of hydraulic permeability and protein sieving coefficient.  Given the rejection of claims 1 and 3-25 of U.S. Application No. 14/182,448 were affirmed at the Patent Trial and Appeal Board, instant claims 1-24 stand rejected under res judicata.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759